DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0155965 A1 to Kulstad et al. (Kulstad) in view of US 2002/0095118 A1 to Bertoch et al. (Bertoch).
Regarding claim 1 and 2, Kulstad teaches a method for controlling patient temperature (title) in a subject in need thereof (title and abstract), the method comprising the steps of providing a heat exchange device (102), the heat exchange device comprising a heat exchange region having at least one lumen providing a fluid path for flow of a heat exchange medium (see for example [0145-0146]), orally or nasally placing at least a portion of the heat exchange region of the heat exchange device in an esophagus of the subject (see for example [0049] which states “inserting the distal end of the heat transfer device nasally or orally; advancing the distal end into the patient’s esophagus; initiating flow of a cooling medium along the fluid path…”  and [0145-0146] which state in part “the distal end of the heat transfer device 102 may be configured for insertion into the nostrils, mouth, anus, or urethra of a patient….When properly inserted, the distal end of the heat transfer device 102 may be ultimately positioned in the esophagus, rectum, colon, bladder or other anatomical structure….In operation, the heat transfer device 102 is positioned into an anatomical structure, such as the esophagus...”), wherein a proximal portion of the heat exchanger region extends externally from an oral or nasal cavity ( [0144-0145 which state in part “The input port 120 and output port 122 are connected to the network of tubular structures 108 for circulating the heat transfer medium 106. For example, the input port 120 may be connected to the external supply tube 110 and the output port 122 may be connected to the external return tube 112.”) and initiating flow of the heat exchange medium through the fluid path to control core body temperature of the subject (see for example [0049] and [0146]).  
However, Kulstad is silent with respect to securing the proximal portion of the heat exchange region with a securement device to reduce or prevent direct contact between the outer surface of the proximal portion of the heat exchange region and exposed skin of the subject and wherein the securement device is an anchor pad.
Bertoch discloses a catheter securing device and bit block (title) for securing a catheter with respect to a patient’s mouth while preventing occlusion of the catheter when the patient’s jaw closes ([0003]) and that it is desirably to secure the catheter in place within the patient to prevent the catheter from being inadvertently advanced into the patient or retracted from a patient’s mouth after it has been properly positioned ([0004]).  Bertoch’s securing device includes a shield (10), a bite block (20) and a balloon (30) which are collectively interpreted as the securement device and are positioned between the device and exposed skin of the subject.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the securing device of Bertoch with the catheter of Kulstad to secure the catheter with respect to the patient’s mouth while preventing occlusion of the catheter when the patient’s jaw closes ([0003]) and that it is desirable to secure the catheter in place within the patient to prevent the catheter from being inadvertently advanced into the patient or retracted from the patient’s mouth after it has been properly positioned ([0004]).  While Kulstad and Bertoch are silent with respect to reducing or preventing direct contact between the outer surface of the proximal portion of the heat exchange region and exposed skin, Bertoch necessarily achieves this purpose as the shield of Bertoch would prevent the outer surface from contact the skin over which it lies and the fact that applicant has recognized another advantage which would flow naturally from the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding claim 5, the combination teaches the method of claim 1 as well as Kulstad teaching wherein the device further comprises a heat exchange medium input port region (120) in fluid communication with the heat exchange region, wherein the input region comprises an input tube (114) for delivering the heat exchange medium from a source to the lumen of the heat exchange region.
Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulstad in view of Bertoch as applied to claim 1 above, and further in view of US 2010/0087900 A1 to Flint (Flint).
Regarding claim 3 and 4, Kulstad teaches the method of claim 1, but not assessing the subject for a shivering response or providing at least one anti-shivering intervention if the subject demonstrates mild to severe shivering.  Flint teaches a method and apparatus for measuring and treating shivering during therapeutic temperature control (title) including providing a heat exchange device (endovascular cooling catheter, see for example [0024]) comprising a heat exchange region (inherent), assessing the subject for shivering (Fig. 2A) and administering at least one anti-shivering intervention, such as active counterwarming (see for example [0017-0020]) if and only id the subject demonstrates mild to severe shivering (Figs. 2A and 2B and associated specification paragraphs).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the shivering detection and intervention as taught by Flint as Flint teaches that shivering is a major limiting factor in the induction of therapeutic hypothermia or maintenance of normothermia ([0005]) and that the reduction of shivering can significantly improve therapeutic induction of hypothermia or maintenance of normothermia ([0071]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 3 of U.S. Patent No. 10,869,778. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are merely broader than the claims of the patent and thus anticipated by the claims of the patent.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 9 of U.S. Patent No. 10,869,778. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are merely broader than the claims of the patent and thus anticipated by the claims of the patent.

Claims 3-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-6 of U.S. Patent No. 10,869,778 in view of Bertoch.
Regarding claims 3 and 4 of the instant application, claims 4 and 5 of the patent teach the limitations of claims 3 and 4 of the instant application respectively except for securing the proximal portion of the heating exchange region with a securement device.  Bertoch discloses a catheter securing device and bit block (title) for securing a catheter with respect to a patient’s mouth while preventing occlusion of the catheter when the patient’s jaw closes ([0003]) and that it is desirably to secure the catheter in place within the patient to prevent the catheter from being inadvertently advanced into the patient or retracted from a patient’s mouth after it has been properly positioned ([0004]).  Bertoch’s securing device includes a shield (10), a bite block (20) and a balloon (30) which are collectively interpreted as the securement device and are positioned between the device and exposed skin of the subject.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the securing device of Bertoch with the catheter of Kulstad to secure the catheter with respect to the patient’s mouth while preventing occlusion of the catheter when the patient’s jaw closes ([0003]) and that it is desirable to secure the catheter in place within the patient to prevent the catheter from being inadvertently advanced into the patient or retracted from the patient’s mouth after it has been properly positioned ([0004]).
Regarding claim 5 of the instant application, claim 6 of the patent teaches the limitations of claim 5of the instant application except for securing the proximal portion of the heating exchange region with a securement device.  Bertoch discloses a catheter securing device and bit block (title) for securing a catheter with respect to a patient’s mouth while preventing occlusion of the catheter when the patient’s jaw closes ([0003]) and that it is desirably to secure the catheter in place within the patient to prevent the catheter from being inadvertently advanced into the patient or retracted from a patient’s mouth after it has been properly positioned ([0004]).  Bertoch’s securing device includes a shield (10), a bite block (20) and a balloon (30) which are collectively interpreted as the securement device and are positioned between the device and exposed skin of the subject.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the securing device of Bertoch with the catheter of Kulstad to secure the catheter with respect to the patient’s mouth while preventing occlusion of the catheter when the patient’s jaw closes ([0003]) and that it is desirable to secure the catheter in place within the patient to prevent the catheter from being inadvertently advanced into the patient or retracted from the patient’s mouth after it has been properly positioned ([0004]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAITLYN E SMITH/Primary Examiner, Art Unit 3794